DETAILED ACTION
This is the initial Office action for application SN 17/605,320 having an effective date of 21 October 2021 and a Foreign priority date of 24 April 2019 (Japan).  A preliminary amendment was filed on 21 October 2021.  Claims 1-13 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-13 of copending Application No. 17/605,282. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application contains claims drawn to a lubricating oil composition, and a method for producing a lubricating oil composition, comprising a base oil and a fullerene adduct which may be prepared by a radiation treatment step of irradiating a fullerene solution wherein the radiation is ultraviolet light or ionizing radiation.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brois et al. (US 5,462,680).
Brois et al. [“Brois”] disclose free radical adducts of fullerenes with certain saturated hydrocarbons and their derivatives. COL.1, L7-8.  Brois teaches that unactivated long chain alkane hydrocarbons, including saturated hydrocarbon polymers and lower molecular weight saturated hydrocarbons, form adducts with fullerenes.  COL.1, L53-58.
Specifically, Brois teaches that the adducts are produced by a process of reacting a saturated hydrocarbon, generally having an Mn of from about 200 to about 10 million, with a fullerene, in the presence of a radical initiator.  COL.1, L59-63.  Brois teaches that free radical initiators used in forming the radical adducts of the invention include dialkyl peroxides, alkyl peroxides and aroyl peroxides.  Brois teaches that any free radical initiator with a suitable half life can be used, and that shear-induced and ionizing radiation-induced radical formation can be useful.  COL.3, L48-60.    
Brois discloses that by the appropriate choice of hydrocarbon polymer, Mn (number average molecular weight), reactant ratios and reaction conditions, one skilled in the art can design oil soluble adducts of fullerenes and saturated hydrocarbons for use as lube additives.  COL.7, L50-55.  Brois sets forth in the claims a composition comprising a major amount of oleaginous substance (i.e., engine oils, gear oils, transformer oils, industrial oils, mineral oils, functional fluids, etc.) and a minor amount of a viscosity improving amount of an adduct of a fullerene and saturated hydrocarbons. Thus, the examiner is of the position that Brois meets the limitations of the claimed method for producing a lubricating oil composition comprising an irradiation step of irradiating a fullerene solution in which the fullerenes are dissolved in a base oil with radiation such as ionizing radiation. 
In regard to dependent claim 2, the removal of insoluble impurities in a matter that is generally performed in the production of liquid industrial products, and, thus, a person of ordinary skill could have easily provided the method with a step in which insoluble impurities are removed.  
In regard to dependent claims 3 and 4, the examiner is of the position that removing oxygen during a radical reaction, which is a factor that inhibits the radical reaction, is ordinarily performed in such reactions.
In regard to dependent claims 5 and 6, similar to ionizing radiation, ultraviolet rays are a type of energy that can be used as energy for initiating a radical reaction.  Therefore, a person of ordinary skill in the art could have easily used ultraviolet rays in the reaction.
In regard to dependent claim 7, the amount of radiation emitted appears to be a routine optimization step within the skill of the artisan. 
In regard to dependent claim 8, the fullerenes set forth in Brois include those solely of carbon atoms arranged over the surface of a closed hollow cage, such as C60 which is a fullerene having a spheroidal shape.  Brois teaches that the fullerenes include C60, C70, and others, and mixtures thereof.  COL.3, L22-45.  
In regard to claims 9-12, temperature control and other reaction conditions are ordinarily performed in radical reactions which are well within the skill of the artisan.  
       
Claim Rejections - 35 USC § 103
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. (WO 97/16510).
Patil et al. [“Patil”] disclose methods for controlling sludge (i.e., insolubles) formation in lubricating oils and the lubricant degradation resulting from the combustion of hydrocarbonaceous fuels using NOx -reactive sludge control additives such as fullerene grafted hydrocarbons.  
Patil sets forth in Example 1 a free-radical grafting of fullerenes to poly(alphaolefins) or PAO. The reactants include 100 g of polyalphaolefin (Mobil SHF 61) and 1 g C60 (fullerene), wherein t-butyl peroxide was added dropwise under nitrogen as an initiator.  The product includes approximately 2-3 molecules of PAO attached onto the C60 molecule, in the lubricant composition containing PAO.  
The examiner is of the position that this product meets the limitations of independent claim 13, drawn to a lubricating oil composition comprising a base oil and “fullerene adducts”, wherein the added groups of the fullerene adducts have a part of a molecule structure constituting the base oil.       
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
December 15, 2022